

117 HR 3157 IH: Fight Radicalization of Elementary Education (FREE) Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3157IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Murphy of North Carolina (for himself and Ms. Foxx) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend section 8526A of the Elementary and Secondary Education Act of 1965 to prohibit Federal mandates, direction, or control with respect to American history and civics education, and for other purposes.1.Short titleThis Act may be cited as the Fight Radicalization of Elementary Education (FREE) Act. 2.Prohibition against Federal mandates, direction, or controlSubsection (b) of section 8526A of the Elementary and Secondary Education Act (20 U.S.C. 7906a) is amended—(1)by striking (b) Financial Support.— and inserting (b) Financial Support.—(1)In general; and(2)by adding at the end the following:(2)American history and civics educationNo officer or employee of the Federal Government shall condition or incentivize the receipt of any grant, contract, or cooperative agreement, the receipt of any priority or preference under such grant, contract, or cooperative agreement, or the receipt of a waiver under section 8401, upon a State, local educational agency, or school’s adoption or implementation of specific instructional content, academic standards and assessments, curriculum, or program of instruction related to—(A)the priorities noticed in the proposed rule submitted by the Department of Education relating to Proposed Priorities-American History and Civics Education (published at 86 Fed. Reg. 20348 (April 19, 2021)); or(B)any other priorities or requirements under any grant, contract, or cooperative agreement related to the teaching of Critical Race Theory..